Appeals from a judgment in each" of the above-entitled death actions, brought for alleged negligence. Death in each action resulted from an automobile collision. Upon the appeal the appellant urges two errors committed at the trial and raised only two objections: (1) The defendant claims that the verdict in each case is excessive; (2) that the insurance carried by the owner of the automobile in which the intestates were riding for the protection of the owner and any passengers, which was paid to the undertaker in each case, should have been deducted from any verdict which was, or could be recovered, to the extent of the amount of such funeral expenses, not to exceed, however, the sum of $500. The trial court refused to consider the payments of such insurance money in-mitigation of damages or as reducing the amount of the verdict. The trial court denied the motion to set aside the verdicts as excessive. In the cases of Sarah E. Petteys, as Administratrix with the Will Annexed, of the Estate of Thomas J. Blanchard, Deceased, Respondent, v. Bullard, Reagan & Stafford, Inc., Appellant; and Sarah E. Petteys, as Administratrix with the Will Annexed of the Estate of Florence W. Blanchard, Deceased, Respondent, v. Bullard, Reagan & Stafford, Inc., Appellant, the order denying the motion to set aside the verdict as excessive is affirmed in each case, and the judgment rendered upon the verdict is affirmed in each case, with one bill of costs. In the case of Orlie A. Thomas, as Administrator of the Estate of Daisy B. Ellis, Deceased, Respondent, v. Bullard, Reagan & Stafford, Inc., Appellant, the proof on the issue as to amount of damages does not sustain a verdict of $5,544 as found by the jury. In that case the judgment is reversed on the law and facts, and a new trial granted, with costs to abide the event. All concur.